Appeal from a decision of the Unemployment Insurance Appeal Board, filed November 16, 2000, which, upon reconsideration, adhered to its prior decision ruling that claimant was disqualified from receiving unemployment insurance benefits because her employment was terminated due to misconduct.
Substantial evidence supports the decision of the Unemployment Insurance Appeal Board finding that claimant was disqualified from receiving unemployment insurance benefits due to misconduct. The record establishes that, prior to her termination, claimant refused to perform field monitoring duties associated with her position as a contract specialist II, despite being warned that she could be discharged for insubordination. Although claimant had been granted a medical leave of absence in 1998, she submitted no medical documentation in 1999 or 2000 which specified or substantiated her need for restricted duties. Furthermore, in January 1999 claimant was examined by the employer’s physicians who concluded that claimant was medically and psychologically able to perform her employment duties. Under these circumstances, we find no reason to disturb the Board’s decision (see Matter of Harpule [Sweeney], 241 AD2d 610; Matter of Bargoti [Sweeney], 217 AD2d 884). Claimant’s remaining contentions have been reviewed and found to be without merit.
Cardona, P.J., Crew III, Peters, Carpinello and Mugglin, JJ., concur. Ordered that the decision is affirmed, without costs.